DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Election/Restriction & Status of Claims
Claims 1, 3, 5 and 6 remain for examination and are addressed in the instant office action of which claim 1 has been amended.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant claim was amended with the limitation “V(α) is a fraction of the ferrite phase with respect to the total amount of the austenite phase and the ferrite phase, a sum of V(α) and V(γ) being 1”. However, this specific terminology including V(α) is not found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 3, 5 and 6, amendments to claim 1 included “a microstructure consisting of an austenite phase, a ferrite phase and a strain induced martensite phase, a sum of the austenite phase and the ferrite phase being 90% or more” and “V(α) is a fraction of the ferrite phase with respect to the total amount of the austenite phase and the ferrite phase, a sum of V(α) and V(γ) being 1, and V(γ) being in a range of 0.45 to 0.75” (amendments emphasized). It is also noted that the units of the phases of “volume” as recited in the prior version of the claim was removed.
However, the specification teaches as follows.
(pg. 7 lines 3-11): “First, the present invention relates to lean duplex stainless steel having ferritic-austenitic structures wherein the ferritic-austenitic structures referred to in the 
(pg. 13 lines 15-30) “Meanwhile, the lean duplex stainless steel according to the present invention is preferably formed as austenite phases of 45 to 75% and ferrite phases of 25 to 55% by volume fraction.” 
(pg. 13 lines 15-30) “However, when the fraction of the austenite phase exceeds 75%, surface cracks, etc. occur during hot rolling, thereby resulting in deterioration of the hot workability and loss of properties as two-phase structure steel. Therefore, the fraction of the austenite phase is preferably 75% or less.” 
(pg. 15: 1-10) “In addition, it is very important to control the stability of the austenite phase in the lean duplex stainless steel according to the present invention. Generally, the strain induced martensite phase is a mild phase formed when the unstable austenite phase is strained, and induces work hardening and thus contributes to the increase in the elongation of the steel.”
(pg. 15: 29-16: 5) “In addition, the following table 2 below shows the phase fractions of the ferrite phases and the austenite phases of some experimental steels in table 1 above measured after annealing heat treatment thereof at 1100° C. In addition, table 3 below shows the results of the stacking fault energy values, the differences in Gibbs free energies, the presence or absence of the strain induced martensite phase, the critical strain values, and the elongations for the inventive steels used in the description of the present invention and comparative steels, which were calculated by formula 2 while taking into account the 
(pg. 16: 24-26) “In addition, the presence or absence of formation of the strain induced martensite phase was measured by using a ferrite scope (commercial product) in the crack stretching section before necking during tensile strain”
Therefore, instant specification does not set forth a steel as amended in the instant claim since the presence of strain induced martensite means that the sum of all of the microstructure phases would have to equal 100%. This means that sum of austenite + ferrite cannot equal 1 (100%) as claimed in the instant claim since the microstructure also has a strain induced martensite phase. Table 3 confirms the presence of “strain induced martensite phase” in all of the inventive samples. In addition, since the specification teaches that the “strain induced martensite phase” is formed from the transformation of the austenite, this means that the sum of austenite and ferrite of 90% or more would be before the transformation and before the presence of “strain induced martensite phase” meaning that the requirement of the sum of austenite and ferrite of 90% or more would no longer be valid. Therefore, the instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3, 5 and 6, claim 1 was amended with the limitations “a microstructure consisting of an austenite phase, a ferrite phase and a strain induced martensite phase, a sum of the austenite phase and the ferrite phase being 90% or more” and “V(α) is a fraction of the ferrite phase with respect to the total amount of the austenite phase and the ferrite phase, a sum of V(α) and V(γ) being 1, and V(γ) being in a range of 0.45 to 0.75” (amendments emphasized). It is also noted that the units of the phases of “volume” as recited in the prior version of the claim was removed. Since the instant claims do not recite the units of the microstructure phases, it is unclear to determine what is being claimed since the units of the microstructure phases are missing.
In addition, instant claims presents broad and narrow ranges directed toward the same limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "a sum of the austenite phase and the ferrite phase being 90% or more", and the claim also recites "a sum of V(α) and V(γ) being 1" which is the narrower statement of the range/limitation. (90% or more means 0.9 or more while second limitation requires the sum be 1.0. These concurrent limitations also raises the question as to how if the latter narrow limitation that the sum be 1.0, then how can the microstructure can also include a “strained induced martensite phase” since the sum of ferrite + austenite must equal 100% or 1) The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2012/143610 A1 via its US equivalent US 2014/0041766 A1 of Oliver (US'766) which is cited in the IDS dated 11/28/2018.
List 1
Element
Instant Claims
(weight%)
US'766
Alloy B
(wt%)
US'766
(wt%)
C
0.08% or less (excluding 0%)
0.040
less than 0.05%
Si
0.2 – 3.0
0.30
0.2-0.7%
Mn
2 – 4 
3.06
2-5%
Cr
18 – 24 
20.35
19-20.5%
Ni
0.2 – 2.5 
1.25
0.8-1.5%
Cu
0.2 – 2.5 
0.50
less than 1%
W, Mo
Claim 5: At least one of 
W: 0.1 – 1.0
Mo: 0.1 – 1.0
0.49
Mo: less than 0.6%
Ti, Nb, V
Claim 6: At least one of 
Ti: 0.001 – 0.1
Nb: 0.001 – 0.05
V: 0.001 – 0.15
-
V: 0 – 0.2
Fe + impurities
Balance
Balance
Balance





Regarding claims 1 and 5, US'766 teaches a [0014] lean duplex stainless steel, wherein (abstract) “the microstructure of the stainless steel contains 45-75% austenite in the heat treated condition, the remaining microstructure being ferrite,” thereby reading on the “ferritic-austenitic lean duplex stainless steel” having “an austenite phase and a ferrite phase” of instant claim 1 and its dependents. 
Regarding the composition requirements of the instant claim 1, the prior art teaches (abstract, [0014]) lean duplex stainless steel having specific compositions wherein a specific example, Alloy B in Table 1, that lies within the claimed compositional range of the instant claim 1 as shown in the List 1 above thereby anticipating the alloy of the instant claims. Regarding claim 5, it is also noted that the composition of Steel B also lies within the claimed compositional range of the instant claim 5 as shown in the List 1 above thereby anticipating the alloy of the instant claim. A specific example in the prior art which is within a claimed range one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Instant claim 1 requires ““V(α) is a fraction of the ferrite phase with respect to the total amount of the austenite phase and the ferrite phase, a sum of V(α) and V(γ) being 1, and V(γ) being in a range of 0.45 to 0.75” which when converted to percent becomes a range of 45 to 75%  for austenite which is identical to the range of austenite provided by the prior art. In addition, Table 4 of the prior art teaches that steel alloy B has 59% of austenite (which is within the claimed range of the instant claim and therefore anticipates the claimed range. With respect to the ferrite and the sum of austenite and ferrite being 1, the prior art teaches “[0015] The duplex steel according to the invention shall contain from 45 to 75% austenite in the heat-treated condition, the remaining phase being ferrite and no thermal martensite.” This means at the heat treated condition, steel alloy B would have 59% austenite and 41% ferrite (remainder being ferrite) (Table 3 – 3rd B sample) and their sum is 100% or 1 thereby reading on the instant claimed limitations of 1 and as well as it being 90% or more as claimed in the instant claims.
With respect to the amended limitation ““a microstructure consisting of an austenite phase, a ferrite phase and a strain induced martensite phase”, the prior art teaches “[0015] The duplex steel according to the invention shall contain from 45 to 75% austenite in the heat-treated condition, the remaining phase being ferrite and no thermal martensite.” and {claim 2} “wherein the Md3o temperature of the stainless steel is measured by straining the stainless steel and by measuring the fraction of the transformed martensite.” meaning that the austenite transforms to “strain induced martensite” resulting in a microstructure that has austenite, ferrite and strain induced martensite thereby reading on the claimed limitation (See Table 3 which teaches Initial austenite to martensite transformation and the fraction of martensite compared to the initial austenite amount).
claim 1, although the prior art does not explicitly teach SFE with the formulaic expression of the instant claims, as noted above, the prior art steel Alloy B anticipates the claimed compositional range of the steel of the instant claims. Using the formula of the instant claims, steel alloy B of the prior art would have an SFE value of 30.38 which is within the claimed range thereby anticipating the claimed range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Moreover, Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. See MPEP § 2144.05 II.
Regarding the limitation claimed in claim 1 of “a critical strain for formation of the strain induced martensite phase is in a range of 0.1 to 0.25”, although not defined in the instant claim as to how to attain this value, instant specification (page 14: lines 1-25) provides the methodology of determining the claimed value as follows.
In other words, a method of obtaining a critical strain value for strain induced martensite phase formation is described below:
First, after the specimens is taken in accordance with ASTM sub-size standard in parallel with the rolling direction in the cold-rolled annealed material, a tensile test is performed at room temperature (for example, 20 to 25° C.) in a strain rate of 1.0×10−3/s using the tensile tester until the material is broken. The 
Therefore, the critical strain value is a strain value at a point where the strain induced martensite phase is formed and begins to contribute to work hardening, and refers to the strain value at the point corresponding to the inflection point in the stress-strain curve obtained by the tensile test and mathematically refers to the point at which the second derivative value of the curve becomes zero.
Therefore, the critical strain as claimed in the instant claim 1 is a mechanical property of the steel. Although the prior art teaches [0010] “The Md30 temperature is defined as the temperature at which 0.3 true strain yields 50% transformation of the austenite to martensite.” “[0040] The actual Md30 temperatures (Md30 test temp) were established by straining the tensile samples to 0.30 true strain at different temperatures and by measuring the fraction of the transformed martensite (Martensite %) with Satmagan equipment.” meaning that the prior art teaches of performing the strain at 0.3 true strain to attain the Md30 and other values, it is noted that the prior art is silent regarding this limitation of “critical strain”, the mechanical property, being in the specific range as claimed in the instant claims.
However, MPEP § 2112 III provides that  A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP § 2112 III.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, although the prior art does not explicitly teach its alloy having this as claimed in the instant claim, since the prior art teaches a substantially identical product with substantially identical in structure (duplex stainless steel) and composition as shown above, one skilled in the art would expect the steel of the prior art to have “a critical strain for strain induced martensite formation is in a range of 0.1 to 0.25” as claimed in the instant claim. 
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 3, the prior art teaches that its steel Alloy B has an elongation (A50%) of 46.4% which is within the claimed range of the instant claims thereby anticipating the claimed range. See MPEP § 2131.03 I
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/143610 A1 via its US equivalent US 2014/0041766 A1 of Oliver (US'766) which is cited in the IDS dated 11/28/2018.
Regarding claim 6, claim 6 depends on claim 1 and the relevance of US'766 regarding the parent claim is set forth supra. It is noted that the specific composition steel Alloy B does not teach the additional elemental requirements of the instant claim. Nevertheless, US'766 teaches a [0014] lean duplex stainless steel “with the alloy mainly comprising (in weight %): less than 0.05% carbon (C), 0.2-0.7% silicon (Si), 2-5% manganese (Mn), 19-20.5% chromium (Cr), 0.8-1.5% nickel (Ni), less than 0.6% molybdenum (Mo), less than 1% copper (Cu), 0.16-0.26% nitrogen (N), the balance iron (Fe) and inevitable impurities occurring in stainless steels” … “Optionally the alloy can further contain one or more deliberately added elements; 0-0.5% tungsten (W), 0-0.2% niobium (Nb), 0-0.1% titanium (Ti), 0-0.2% vanadium (V), 0-0.5% cobalt (Co), 0-50 ppm boron (B), and 0-0.04% aluminium (Al).”Therefore, the prior art teaches a steel with a composition wherein the claimed ranges of the various elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Response to Arguments
Applicant's arguments filed 12/02/ have been fully considered but they are not persuasive.
Regarding the arguments I that the prior art achieves it steel through a different methodology than the instant steel (Md30 vs SFE), Applicant's arguments have been fully considered but they are not persuasive. As noted above, both the prior art and the instant claims are directed to a duplex steel with strain induced martensite. In addition, as shown by the compositional analysis above, the composition of the steel sets forth by the prior art reads on the instant claimed composition. Therefore, the steel, the product of the prior art, reads on the steel of the instant claims.
Regarding the SFE arguments, it is agreed that the prior art does not teach of this specific formula. As noted in the prior office action, one skilled in the art recognizes that “stacking fault energy (SFE)” is an understood term in the art of materials science (see The calculation of stacking fault energies in close-packed metals of Crampin that was provided as part of the previous office actiion) to characterize the plastic properties of materials. Further, as shown by Crampin, SFE calculation requires an atomistic and/or thermodynamic understanding. However, instant claims, recites that the same name/term of SFE can be found using a simplistic calculation based on the composition of the material. Instant claims appear to redefine SFE as a function of composition weighted by specific constants. As shown above, the SFE according to the instant formula for the specific sample would lie within the claimed range. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward 
Regarding the argument that the prior art does not teach critical strain value as claimed in the instant claims, Examiner agrees that the prior art does not teach of this property. However, since the prior art teaches a substantially identical product with substantially identical in structure (duplex stainless steel with strained induced martensite – see analysis above) and composition as shown above, one skilled in the art would expect the steel of the prior art to have “a critical strain for strain induced martensite formation is in a range of 0.1 to 0.25” as claimed in the instant claim. 
With respect to the arguments that the claimed range 0.1 to 0.25 of critical strain has a criticality for obtaining an elongation of 45% or more, Applicant’s arguments have been fully considered but they are not persuasive. The prior art teaches that its steel Alloy B has an elongation (A50%) of 46.4%. It does not explicitly correlate that critical strain is important to attain this. In addition, one skilled in the art recognizes that ductility can be modified with changes to composition, structure (inclusion or reduction of certain phases) and process steps (ex. heat treatment). However, for the sake of argument, if the Applicant is indicating that elongation of 45% or more must be precipitated by the claimed strain, the prior art would also have the claimed strain since the sample shows an elongation of 46.4%.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification that clearly demonstrates the criticality of the claimed range therefore the prior art is still pertinent to claims at hand.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., elongation) are not recited in the rejected claims 1, 5 and 6.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to the elongation range of claim 3, the prior art teaches that its steel Alloy B has an elongation (A50%) of 46.4% which is within the claimed range of the instant claims thereby anticipating the claimed range. See MPEP § 2131.03 I.
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733